UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8433


FRED MELVIN TISDELL,

                  Plaintiff - Appellant,

             v.

TERRY BULLOCK, Superintendent Hoke Correctional Institution;
CATHY WEBB, Unit Manager, Hoke C.I.; T. E. CRAIG,
Correctional Officer, Hoke C.I.; AMY S. MACKEY, Physician's
Assistant, Hoke C.I.; ANDREW BUSH, M.D., Physician, Duke
Regional Hosp.; PHILLIP STOVER, M.D., Physician, N.C.
Department of Corrections; KAY LOCKLEAR, R.N., Supervising
Nurse, Lumberton Correctional Inst.; DUKE REGIONAL HOSPITAL;
THEODIS BECK,

                  Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:08-cv-00603-NCT-RAE)


Submitted:    April 16, 2009                 Decided:   April 24, 2009


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Fred Melvin Tisdell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Fred Melvin Tisdell appeals the district court’s order

accepting     the     recommendation         of    the   magistrate        judge    and

dismissing his 42 U.S.C. § 1983 (2000) complaint pursuant to 28

U.S.C. § 1915(e)(2)(B) (2006), as frivolous, malicious, or for

failure to state a claim.             We have reviewed the record and find

no reversible error.            Accordingly, we affirm for the reasons

stated by the district court.              Tisdell v. Bullock, No. 1:08-cv-

00603-NCT-RAE       (M.D.N.C.     Oct.     23,    2008).       We   deny    Tisdell’s

motions     for     appointment       of   counsel,      for    a   transcript      at

government expense, for production of documents, to amend or

correct     the   caption,      and    for       acknowledgement     of     the    main

defendants on all forthcoming documents.                   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                           2